DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7, 11-17, 22, 24, and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 11/19/2021 and 1/26/2022.
Claim 20 is also withdrawn as being dependent on withdrawn claim 17, and thus reads on the same non-elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first coupling half and second coupling half of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stroebech et al. (US 2010/0204665 A1), hereinafter Stroebech, in view of Sanada et al. (US 5,942,186 A1), hereinafter Sanada.
	
	Regarding claim 1, Stroebech teaches an ostomy appliance for attachment round a stoma of a user (Figs. 1-6; Abstract), the appliance comprising:
-a carrier sheet having a proximal surface and a distal surface and a through-going hole extending through the carrier sheet from the proximal surface to the distal surface (Abstract, Paragraph 2 and 13 describe a backing layer and aperture; the proximal and distal surfaces being inherent to a layer; Paragraph 75 indicates specifically a separate backing layer for the second adhesive layer; this second backing layer would be the carrier sheet as claimed);
-a first adhesive material disposed on the proximal surface of the carrier sheet and configured to adhere the appliance to a peristomal surface of the user (first adhesive, e.g. Fig. 1, element 11); and
-a second material disposed at least on a portion of the distal surface of the carrier sheet, the second material configured to dissipate in response to exposure to stomal fluids (i.e. second adhesive; Paragraph 90 describes how this second backing layer is placed between the first and second adhesive layers).
	Stroebech does not explicitly teach a signal generator in communication with the second material and adapted to provide an indicator signal when dissipation of the second material reaches a pre-defined threshold.
	In the same field of endeavor, Sanada teaches an ostomy appliance (Figs. 1 and 4b; Abstract) having an adhesive material comprising and a signal generator within said adhesive (Col. 2, lines 40-50), where the adhesive material is adapted to provide an indicator signal when dissipation of the second material reaches a threshold value (the threshold being the amount of exposure required to release the color reaction and would be an inherent property of the adhesive material; Col. 3, lines 37-41 describes how body fluids permeate into the adhesive to reach the signal generator, which would require dissipation of the surrounding material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator of Sanada. Doing so would allow for a visual indication of a potential leak (Col. 2, lines 12-19).

	Regarding claim 2, Sanada further teaches the signal generator being applied onto the surface of the adhesive, or embedded within the adhesive (Col. 2, lines 20-25 and 40-50, and Col. 3, lines 30-56; particularly when embedded, the signal generator would be provided between the distal surface of the carrier and a portion of the second material).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator being provided between the distal surface of the carrier sheet and at least a portion of the second material. Doing so would also allow for a visual indication of a potential leak (Col. 2, lines 12-19).
	In addition, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, Stroebech teaches the second material being in a number of configurations (e.g. figs. 5 and 6 show the second material 52 and 62 being on opposite sides of the first adhesive material, and thus the incorporated adhesive positioning relative to the second material and carrier sheets would change as well).
	 
	Regarding claim 3, Sanada further teaches the signal generator being applied onto the surface of the adhesive, or embedded within the adhesive (Col. 2, lines 20-25 and 40-50, and Col. 3, lines 30-56; in either case, the signal generator would be attached to the distal surface of the carrier sheet either directly or via the adhesive).
 	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator being attached to a distal surface of the carrier sheet. Doing so would allow for a visual indication of a potential leak (Col. 2, lines 12-19).
	Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In addition, Stroebech teaches the second material being in a number of configurations (e.g. figs. 5 and 6 show the second material 52 and 62 being on opposite sides of the first adhesive material, and thus the incorporated adhesive positioning relative to the second material and carrier sheets would change as well).
	
	Regarding claim 4, Sanada further teaches the signal generator being provided as a chemical substance (Col. 4, lines 40-44 provide an example of said signal generator as a chemical substance). As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator as a chemical substance. Doing so would also allow for a visual indication of a potential leak (Col. 2, lines 12-19).

	Regarding claim 5, Sanada further teaches the signal generator being provided as a compound of two or more substances (Col. 4, lines 40-44 provide an example of said signal generator as a compound of polymers and dye). As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator as a compound of two or more substances. Doing so would also allow for a visual indication of a potential leak (Col. 2, lines 12-19).

	Regarding claim 8, Sanada further teaches the signal generator comprising a colorant (Col. 3, lines 17-30 and Col. 4, lines 40-44 provide an example of said signal generator comprising dye). As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Stroebech to comprise the signal generator as taught by Sanada. Doing so would thus comprise the signal generator comprising a colorant. Doing so would also allow for a visual indication of a potential leak (Col. 2, lines 12-19).

	Regarding claim 9, Stroebech further teaches the second material being an adhesive (Paragraph 46; also see Paragraphs 90-96). Sanada also teaches the signal generator used in conjunction with adhesive (Col. 3, line 60 - Col. 4, line 4, for example).

	Regarding claim 10, Stroebech further teaches the second adhesive material is identical to the first adhesive material (Paragraph 27 indicates the first adhesive is “a liquid impermeable, moisture permeable adhesive composition”; Paragraphs 46-47 describes the second adhesive has the same properties and materials).

	Regarding claim 18, Stroebech further teaches the aperture is adjustable and adapted to receive the stoma of the user (Paragraph 2).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stroebech and Sanada as applied to claim 1 above, and further in view of Edvardsen et al. (US 2012/0143155 A1), hereinafter Edvardsen.


	Regarding claim 19, the combination of Stroebech and Sanada substantially discloses the invention as claimed. Stroebech does teach the use of a bag (Paragraph 16). Stroebech and Sanada do not explicitly teach the collecting bag attached to the distal surface of the carrier sheet.
	In the same field of endeavor, Edvardsen teaches an ostomy appliance (Figs. 3 and 4) comprising a carrier sheet (element 1) having adhesive on a distal surface (element 4), said adhesive being for attachment of a bag (Paragraph 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech and Sanada to attach the bag to the distal surface of the carrier sheet as taught by Edvardsen. Doing so would allow for analogous receiving of body fluids and would be advantageous in making the underlying color reaction more easily visible (Paragraph 35).

	Regarding claim 21, the combination of Stroebech, Sanada, and Edvardsen substantially discloses the invention as claimed.
	Edvardsen further teaches a first coupling half arranged on the collecting bag and a second coupling half arranged on the distal surface of the carrier sheet (Paragraph 42). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech, Sanada, and Edvardsen to comprise the coupling halves as taught by Edvardsen. Doing so would allow for the wafer and bag to be attached and detached to each other (Paragraph 42 of Edvardsen).

	Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stroebech and Sanada as applied to claim 1 above, and further in view of Thirstrup et al. (US 2013/0231620 A1), hereinafter Thirstrup.

	Regarding claim 23, the combination of Stroebech and Sanada substantially discloses the invention as claimed. They do not explicitly teach the signal generator comprising a sensor.
	In the same field of endeavor, Thirstrup teaches  an ostomy leak sensor (Figs. 1 and 4; Abstract) comprising a signal generating sensor (elements 7 and 9; Paragraphs 81 and 100).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech and Sanada to comprise the sensor of Thirstrup. Doing so would allow for analogous detecting of leakage and would also allow for said leak detection to be transmitted to a service center or nurse (Paragraph 121 of Thirstrup).

		Regarding claim 25, the combination of Stroebech, Sanada, and Thirstrup substantially discloses the invention as claimed.
	Thirstrup further teaches the signal generator being adapted to sense liquid (Abstract and Paragraphs 100 and 123 describe detection of liquids and leaks).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stroebech and Sanada to comprise the sensor of Thirstrup. Doing so would allow for detecting of leaks or liquid and would also allow for said leak detection to be transmitted to a service center or nurse (Paragraph 121 of Thirstrup).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781